SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

834
CA 15-01566
PRESENT: PERADOTTO, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


SUSAN KOZLOWSKI, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

UNILAND DEVELOPMENT COMPANY, DEFENDANT-APPELLANT,
ADF CONSTRUCTION CORPORATION, ET AL., DEFENDANTS.


BROWN & KELLY LLP, BUFFALO (H. WARD HAMLIN, JR., OF COUNSEL), FOR
DEFENDANT-APPELLANT.

PAUL WILLIAM BELTZ, P.C., BUFFALO (BRIAN R. HOGAN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (James H.
Dillon, J.), entered April 2, 2015. The order, among other things,
granted plaintiff’s cross motion for a protective order.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on April 20, 2016, and filed in the Erie
County Clerk’s Office on April 29, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    September 30, 2016                  Frances E. Cafarell
                                                Clerk of the Court